ORDER FOR THE INDIANA COURT REPORTING PILOT PROJECT BY USING PROFESSIONAL TRANSCRIPTION EXPERTS ON APPEAL

After a study of court reporting methods employed in court systems throughout the country, this Court determined that Indiana should explore some of the ways used by other jurisdictions to improve *1011court reporting services. The use of expedited transcripts by professional transcription experts is a method utilized by a number of states, including Vermont, Connecticut, New Hampshire, and Utah. This Order is the second of three Orders in the special court reporting pilot project. The first Order exploring the use of audio/visual recordings as the record on appeal in lieu of paper transcripts was issued on September 18, 2012 in Supreme Court Case No. 94S00-1209-MS-522. That Order contains a Background explaining the reason for this pilot project and will not be repeated here. This second order shall be designated as the Indiana Court Reporting Pilot Project by Using Professional Transcription Experts on Appeal.
IT IS, THEREFORE, ORDERED THAT the Executive Director of the Division of State Court Administration and staff shall work with Chief Judge Robb, the Court of Appeals judges and staff, and the selected trial court judges to conduct a pilot project for a limited period of time, and in a limited number (20) of appealed cases, by utilizing outside transcript preparation services to expedite the process of transcript preparation of lower court proceedings. The firms to be used for this project will be AVTRANZ and eScribers. Each firm shall be assigned to transcribe ten (10) cases from appeals originating in the following counties: Hamilton, Lake, Madison, Tippecanoe, and Vanderburgh. The judges in these counties, or their court administrators, working with the Executive Director of the Division of State Court Administration, or her designee, shall select four (4) cases on appeal and shall assign two (2) cases to each firm. Except as indicated below for the preparation of the transcript, all other Indiana Rules of Trial and Appellate Procedure shall apply.
PILOT PROJECT TERM: This pilot project shall end when transcripts from the twenty (20) cases have been prepared in the manner noted and by December 31, 2013, unless extended by further order of this Court.
PARTICIPATING COURTS: Courts from the following counties, as designated by the judges of the counties or their court administrator, shall participate in this pilot project: Hamilton, Lake, Madison, Tippecanoe, and Vanderburgh.
CASES ON APPEAL: After a Notice of Appeal has been filed, within five (5) business days, the trial court may designate the case as a pilot project case by filing a notice with the appellate clerk, in the form and substance of the attached Exhibit A, with service to the parties. This notice will inform the parties that their appeal must be prepared using the designated outside transcription firm to prepare the written transcript of the trial court proceedings.
APPELLATE PANEL: During the term of the pilot project, these twenty (20) appeals utilizing outside firms to prepare the paper transcripts will be assigned to a predetermined three-judge panel.
ALTERNATIVE PROCEDURES:
A. Certification and Notice of Completion of Transcript. Within thirty (30) days of the filing of a Notice of Appeal, two (2) of the copies of the written transcript shall be certified by the transcription services firm and filed with the trial court clerk. The trial court shall retain a copy of the transcript. Upon the filing of the two (2) certified copies of the written transcript, the trial court clerk shall issue and file a Notice of Completion of Transcript as is provided in Ind. Appellate Rule 10(D).
B. Briefs and Other Filings. Filing Deadlines and Citations.
1. Appellant’s Brief. The appellant’s brief shall be filed no later than *1012forty-five (45) days after the date the trial court clerk serves its Notice of Completion of Transcript. Rule 25(C), which grants a three-day extension of time for service by mail or third-party commercial carrier, does not extend the due date for filing the appellant’s brief, but does apply to the filing of all other briefs.
2. Appellee’s Brief. The appellee’s brief shall be filed no later than forty-five (45) days after service of the appellant’s brief.
3. Appellant’s Reply Brief; Cross-Appellee’s Brief. Any appellant’s reply brief shall be filed no later than fifteen (15) days after service of the appellee’s brief. If the reply brief also serves as the cross-appel-lee’s brief, it shall be filed no later than forty-five (45) days after service of the appellee’s brief.
4. Cross-Appellant’s Reply Brief. Any cross-appellant’s reply brief shall be filed no later than fifteen (15) days after service of the appellant’s reply brief.
5. All briefs, appendices, addendums and petitions filed with the court on appeal in cases being appealed from a participating court during the term of the pilot project shall be filed in paper format as required under the Rules of Appellate Procedure. Parties are also encouraged to file these documents electronically (see Appellate Rule 43(K)).
IT IS ORDERED THAT the Clerk of this Court is directed to include a copy of this order with the case file of each case appealed using the proceedings set out in this Order and to include a reference in the case chronological cases summary that the appeal is governed by this Order.
IT IS FURTHER ORDERED THAT the Clerk is directed to send copies of this Order to the following: Hon. Paul Felix, Judge, Hamilton County Circuit Court, One Hamilton Square, #404337, Nobles-ville, IN 46060; Orval P. Schierholz, Esq., Administrator of Courts, Hamilton County Circuit & Superior Courts, One Hamilton County Square, Suite 313, Noblesville, Indiana 46060-2232; Hon. John R. Pera, Judge, Lake County Superior Court-Civil Division 6, 2293 N. Main Street, Crown Point, IN 46307; Martin Goldman, Esq., Lake County Court Administrator, 2293 North Main Street, Crown Point, Indiana 46307; Hon. Dennis D. Carroll, Judge, Madison County Circuit Court # 4046, 16 E. Ninth Street, #404, Anderson, IN 46016; James Hunter, Esq., Court Administrator — The Unified Courts of Madison County, 16 E. Ninth Street, # 404417, Anderson, IN 46016; Hon. Faith A. Graham, Magistrate, Tippecanoe County Superior Court, 4th Floor, 301 Main Street, Lafayette, IN 47901; Christy Bressler, Court Administrator/Quest Coordinator, Tippecanoe Superior Court, Courthouse, 4th Floor, 301 Main Street, Lafayette, IN 47901; Hon. Mary Margaret Lloyd, Judge, Vanderburgh Superior Court, 825 Sycamore Street, Room # 404120, Evansville, IN 47708; Kelly Ward, Esq., Court Administrator, Vanderburgh Superior Court, Courts Building Room # 404114, 825 Sycamore Street, Evansville, IN 47708; Chief Judge Margret G. Robb, Court of Appeals of Indiana; Steven F. Lancaster, Administrator of the Court of Appeals of Indiana; the Michie Company; and to Thomson Reuters. The Clerk is further directed to post this Order on the Court’s website.
Thomson Reuters is directed to publish this Order in the advance sheets of this Coui’t.
This Order is effective November 1, 2012.
All Justices concur.

*1013
Exhibit A

IN THE
INDIANA COURT OF APPEALS
Case No.: _
[insert Court of Appeals number, if known]
[[Image here]]
Appellant(s),
vs.
[[Image here]]
Appellee(s).
Appeal from the_Court
Trial Court Case No:
[[Image here]]
The Honorable_, Judge

NOTICE OF DESIGNATION OF CASE AS AN


EXPEDITED TRANSCRIPT PILOT PROJECT CASE

The undersigned presiding Judge hereby notifies the parties, pursuant to the Indiana Supreme Court Order for the Indiana Court Reporting Pilot Project by Using Professional Transcription Experts on Appeal (Order) in Supreme Court Case No. _-_-MS-_, that this case is designated as a pilot project case pursuant to the authority vested in me by the above Order. The parties to this appeal must prepare their appellate briefs using the transcript prepared by the designated transcription services firm,
[[Image here]]
Entered this _ day of _, 20_
[[Image here]]
Judge
_ Court
Copies to: